   Case 2:19-mj-00361-RJK Document 1 Filed 06/20/19 Page 1 of 2 PageID# 1

                                                                        -iLED
                   IN   THE   UNITED STATES    DISTRICT COURT


                   FOR THE EASTERN DISTRICT OF VIRGINIA              JUN 2 0 2019

                                NORFOLK DIVISION                CLERK, U.S. DISTRICT COURT
                                                                      NORFOLK, VA

UNITED STATES OF AMERICA


      V.                                      Case No.^J^
                                              Court Date: August 5# 2019
THAWANPORN KHANPHA




                              CRIMINAL INFORMATION


                (Misdemeanor)-Violation Notice No. 6883429

     THE   UNITED STATES ATTORNEY CHARGES:


     That on or about May 31, 2019, at Naval Air Station Oceana,

Virginia Beach, Virginia, in the Eastern District of Virginia, the

defendant, THAWANPORN KHANPHA, did unlawfully, knowingly, and

intentionally possess marijuana, a Schedule I controlled substance.

     (In violation of Title 21, United States Code, Section 844.)

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney



                                By: (L,         Oc
                                    /ames T. Cole
                                   ^Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA     23510
                                    Ph: (757) 441-6712
                                    Fax: (757) 441-3205
                                    James.ColeOusdoj.gov
Case 2:19-mj-00361-RJK Document 1 Filed 06/20/19 Page 2 of 2 PageID# 2
